Name: 2009/851/EC: Commission Decision of 25 November 2009 establishing a questionnaire for Member States reports on the implementation of Directive 2006/66/EC of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators (notified under document C(2009) 9105) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  electronics and electrical engineering;  European Union law;  information technology and data processing;  environmental policy; NA
 Date Published: 2009-11-27

 27.11.2009 EN Official Journal of the European Union L 312/56 COMMISSION DECISION of 25 November 2009 establishing a questionnaire for Member States reports on the implementation of Directive 2006/66/EC of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators (notified under document C(2009) 9105) (Text with EEA relevance) (2009/851/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/66/EC of the European Parliament and of the Council of 6 September 2006 on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC (1), and in particular Article 22(2) thereof, Whereas: (1) Under Article 22(1) of Directive 2006/66/EC, Member States are required to report regularly and on the basis of a questionnaire on the implementation of that Directive. (2) In order to avoid excessive administrative burden linked with the drawing up of that report, it is appropriate to limit the list of information required to those data which are most relevant for the Commission to assess the need for improving the implementation of Directive 2006/66/EC. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 18(1) of Directive 2006/12/EC of the European Parliament and the Council (2), HAS ADOPTED THIS DECISION: Article 1 Member States shall draw up their reports on the implementation of Directive 2006/66/EC on the basis of the questionnaire set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 November 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 266, 26.9.2006, p. 1. (2) OJ L 114, 27.4.2006, p. 9. ANNEX QUESTIONNAIRE FOR THE REPORT OF THE MEMBER STATES ON THE IMPLEMENTATION OF DIRECTIVE 2006/66/EC 1. Transposition into national law Information to be provided in the first Member State report: (a) Please provide a reference and an electronic link, if available, to your national laws transposing the Directive, including to any amendments. (b) Has any provision set up in Articles 8, 15 and 20 been transposed by means of voluntary agreements between the competent authorities and the economic operators concerned? 2. Environmental performance What steps, including economic instruments of Article 9, have been taken to increase the environmental performance of batteries and accumulators in line with Article 5 of the Directive? 3. Collection schemes Please describe in brief (maximum 100 words) how Article 8 has been implemented in practice. 4. Collection targets Please specify the collection rates achieved in each calendar year covered by this report, including batteries and accumulators incorporated into appliances. The first report shall cover only the year 2011. 5. Treatment and recycling (a) What measures have been taken to ensure that all collected waste batteries and accumulators have undergone proper treatment and recycling in accordance with Article 12(1) of Directive 2006/66/EC? (b) Has use been made of the possibility to dispose of collected hazardous portable batteries or accumulators as specified in the second subparagraph of Article 12(1)? If so, please provide the reference of any draft measure notified to the Commission pursuant to the third subparagraph of Article 12(1). (c) What level of recycling was achieved in each calendar year concerned? Have all collected batteries and accumulators been sent for recycling, in accordance with Article 12(1)? (d) What level of recycling efficiency was achieved in each calendar year as from 26 September 2011 and, if available, for the preceding year? 6. Disposal (a) What measures have been taken to ensure that waste industrial and automotive batteries and accumulators are not disposed of in landfills? (b) Have any measures that go beyond the provisions in Article 14 been taken to minimise the disposal of batteries and accumulators as mixed municipal waste? 7. Exports How many collected waste batteries and accumulators have been exported to third countries? Please specify to which countries. And for how many of these exported waste batteries and accumulators has sound evidence been given that the recycling operations took place under conditions equivalent to the requirements of this Directive, in line with Article 15? 8. Financing (a) What measures have been taken to ensure that the collection, treatment and recycling of all waste batteries and accumulators is financed by producers or third parties acting on their behalf? (b) What measures have been taken to ensure that producers are not double-charged where batteries and accumulators are collected under schemes set up in accordance with Directive 2000/53/EC of the European Parliament and of the Council (1) or Directive 2002/96/EC of the European Parliament and of the Council (2)? 9. National implementation reports Please provide information on any measures taken in line with points (a), (b) and (c) of Article 22(3) of Directive 2006/66/EC (maximum 50 words per measure). 10. Inspections and enforcement (a) Please provide details on the inspections and monitoring systems applied in the Member State to ensure compliance with Directive 2006/66/EC and in particular its Articles 4 and 21. (b) How many cases of non-compliance with Directive 2006/66/EC have you found? Have any non-compliant batteries and accumulators been withdrawn from the national market? Please indicate the main reasons for non-compliance and the actions taken in order to ensure compliance with the Directive. 11. Other information (a) Please summarise in the first report the main difficulties encountered in implementing the Directive. How were or how can these problems be addressed? (b) Please indicate the administrative body (name, address, e-mail, other contact details) in charge of coordinating the answers to this questionnaire. (1) OJ L 269, 21.10.2000, p. 34. (2) OJ L 37, 13.2.2003, p. 24.